Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the invention of Group I, claims 1-15, in the reply filed on 11/8/21 is acknowledged.  The traversal is on the ground(s) set forth in the reply.  This is not found persuasive for the reasons indicated in the restriction itself.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/21. An action on the merits of claims 1-15 follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4’s further requirement for one or more inner body layers between the first and second body layers recited in claim 1 is inconsistent with the requirement in claim 1 that the first and second body layers are connected at a fold. Said differently, if the first and second body layers are connected together at a fold, it would not appear that there could be any other body layers between the first and second ones.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert (3,567,103), cited by the applicant in the IDS of 10/29/20.
The claimed packaging reads on the embodiment disclosed in Figs 4-7. Thus, the container is the product shown in Fig 7 (see also the description in column 2 lines 41-45) prior to the use of the staples as described in column 2 lines 45-49. 
The first and second body layers can be any two of inner spacer panels 32, 33, 34 and 35, such as spacer panels 34 and 35 that are connected together at a fold (the claimed fold can be score line 30).
The claimed voids can be the article engaging holes 37.
The claimed cover can be spacer panel 36, narrow edge panel 38 and liner panel 40 (since these are on the outside of container as shown in Fig 7). See also the blank in Fig 4. Thus, the claimed first side and second side of the cover can be liner panel 40 and spacer panel 36 
Finally, as also recited in claim 1 the container and the cover are constructed as one sheet, as should be apparent from at least Figs 4-7.
As noted above, claim 4 is indefinite but the packaging of Seifert clearly has inner body layers in addition to the two required in claim 1.
The manner in which Seifert meets claims 5, 7, 13 and 14 is believed to be apparent in view of the explanatory commentary above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert. Seifert may not disclose that two or more of the void .
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato. et al. (3,927,767) in view of Seifert (3,567,103).
Sato discloses most of the features of the claims including a container and cover constructed as one sheet (note the single corrugated paperboard 12 of column 2 line 19 and Figs 3 and 4). The claimed first and second body layers can be any relevant middle leaves (as in the rejection above), and the claimed cover can be the top and bottom leaves. The claimed voids can be the vertically penetrating holes. See also the discussion in column 2 lines 16-29.
Accordingly, what Sato is missing is the claimed construction of the cover to have a sidewall (claim 1) and with the second side of the 
On the other hand, the missing features are conventional, as disclosed by Seifert (as explained in the rejection above). That is to say, a construction in which the outer-most panels that form a cover are all attached at one end of a series of panels that form body layers is known from at least Seifert Figs 4-7. Such a known construction can also include a cover sidewall extending between cover first and second sides as explained above for Seifert, such that the cover wraps around a plurality of interior body layers as particularly shown in Seifert Figs 6-7. Note that Seifert discloses both this construction and the one shown in Sato in which the cover first and second sides, formed by the two outermost panels, are disposed respectively on opposite ends of a plurality of body layers (as shown in Seifert Figs 1-3).
Therefore, it would have been obvious in view of Seifert to construct the apparatus of Sato to have the missing features for the 
As disclosed in Saito the packaging includes an opening mechanism in the form of the noted band 20 that must be removed to access the packaging contents. However, it would also have been obvious in view of the modification of Sato above to further provide the one piece packaging with a tear strip opening mechanism as claimed, as also shown by the prior art cited by the examiner to be conventional.
It would further have been obvious to include a second sidewall as recited in claim 12 in the modification of Sato above, to more securely hold the body layers together.
Claims 8-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736